Order entered August 7, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00392-CV

                IN THE INTEREST OF M.M.M. AND C.N.M., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-l7-09018

                                            ORDER
       This is an accelerated appeal involving the termination of appellant’s parental rights.

Before the Court is appellee’s August 2, 2019 motion requesting an extension of time to file her

brief to August 23rd. Appellee explains an extension is necessary because she has had to request

a supplemental clerk’s record with two returns of service and a certificate of last known address

to adequately address an issue raised in appellant’s brief. The supplemental clerk’s record with

the requested documents was filed on August 6, 2019. We GRANT appellee’s motion to the

extent that she shall file her brief by August 19, 2019.

       We DIRECT the Clerk of this Court to send appellant a paper copy of the supplemental

clerk’s record filed on August 6, 2019.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE